DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III (readable on claims 8-11) in the reply filed on 23 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hayakawa et al. (WIPO Publication WO 2016/152766; citations from US PG Publication Stainless Steel Foil; hereinafter “American Elements”) and Matsui Kozai (article entitled About Stainless Steel (SUS); hereinafter “Matsui Kozai”) is relied upon by the Examiner.
Regarding claim 8, Hayakawa teaches a solar cell (abstract, Fig. 2, and examples 6-7 from Table 1) comprising, in the stated order: 
a cathode (metal foil forming first electrode 2; paragraphs 0061 and 0065-066); 
an electron transport layer (3; paragraph 0065); 
a photoelectric conversion layer (4; paragraph 0065); and 
an anode (transparent electrode 6; paragraphs 0061 and 0065-0066), 
the photoelectric conversion layer containing an organic-inorganic perovskite compound represented by the formula: R-M-X3, wherein R represents an organic molecule; M represents a metal atom; and X represents a halogen atom or a chalcogen atom (paragraph 0066 and 0072 and Table 1), 
the cathode containing a metal having a lower ionization tendency than titanium (metal foils for cathode taught as copper and SUS foil in examples 6-7 of Table 1. Copper has a higher ionization energy compared to titanium by virtue of the elements arrangement in the period, where increasing atomic number in a period results in a higher ionization energy. Thus, the copper material has a higher ionization energy and lower ionization tendency than titanium. Additionally, SUS foil is a known stainless steel foil, as evidenced by Matsui Kozai and American Elements. Thus, the SUS foil is formed of iron, chromium, and also includes other elements such as molybdenum; see American Elements page 3, paragraph 1. Thus, as the composition of the .
Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gershon et al. (US PG Publication 2016/0035927 A1; hereinafter “Gershon”).
Regarding claim 8, Gershon teaches a solar cell (100; Fig. 1) comprising, in the stated order: 
a cathode (top electrode 118; paragraphs 0032 and 0037-0038); 
an electron transport layer (116; paragraphs 0032 and 0036); 
a photoelectric conversion layer (perovskite absorber layer 114; paragraphs 0024 and 0032); and 
an anode (bottom electrode 104; paragraphs 0037-0038), 
the photoelectric conversion layer containing an organic-inorganic perovskite compound represented by the formula: R-M-X3, wherein R represents an organic molecule; M represents a metal atom; and X represents a halogen atom or a chalcogen atom (paragraphs 0024 and 0032), 
the cathode containing a metal having a lower ionization tendency than titanium (118 includes silver; paragraphs 0037. As evidenced by trends of the periodic table where increasing atomic number across a period and moving vertically in a group requires higher ionization energy, silver has a higher ionization energy than titanium; thus the disclosed element has a lower ionization tendency than titanium, as presently claimed).
.
Claim 8 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrero et al. (article entitled Interfacial Degradation of Planar Lead Halide Perovskite Solar Cells; hereinafter “Guerrero”). Additional evidence provided by Gershon is relied upon by the Examiner.
Regarding claim 8, Guerrero teaches a solar cell (abstract; page 219, paragraphs 3-4 and Table 1. Solar cells are taught of the configuration of ITO/PEDOT:PSS/Perovskite/PCBM/Metal) comprising, in the stated order: 
a cathode (metal); 
an electron transport layer (PCBM layer, which is an electron transport material; see Gershon paragraph 0036);
a photoelectric conversion layer (perovskite material); and 
an anode (ITO layer), 
the photoelectric conversion layer containing an organic-inorganic perovskite compound represented by the formula: R-M-X3, wherein R represents an organic molecule; M represents a metal atom; and X represents a halogen atom or a chalcogen atom (perovskite taught as being MAPbI3, which is methylammonium lead iodide, where R is an organic molecule, M is a metal atom of lead, and X is the requisite halogen atom of iodine), 
the cathode containing a metal having a lower ionization tendency than titanium (various cathode materials taught including Al, Ag, Au, and Cr; see table 1. As evidenced by trends of the periodic table where increasing atomic number across a period and moving .
Claim 8 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (US PG Publication 2015/0279573 A1; hereinafter “Horiuchi”). 
Regarding claim 8, Horiuchi teaches a solar cell (abstract and Fig. 1) comprising, in the stated order: 
a cathode (first electrode 2, taught as electron collecting and therefore a cathode; paragraphs 0032-0034); 
an electron transport layer (electron transport layers 3, 4; paragraphs 0035-0043);
a photoelectric conversion layer (perovskite compound layer 5; paragraphs 0054-0059 and 0114); and 
an anode (second electrode 7, taught as a hole collecting electrode and therefore corresponding to an anode; paragraphs 0110-0111), 
the photoelectric conversion layer containing an organic-inorganic perovskite compound represented by the formula: R-M-X3, wherein R represents an organic molecule; M represents a metal atom; and X represents a halogen atom or a chalcogen atom (perovskite taught as being CH3NH3PbI3 and CH3NH3SbI3 in paragraph 0114, where R is an organic molecule, M is a metal atom of lead and antimony, and X is the requisite halogen atom of iodine. See also generic formula of XαYβMγ in paragraph 0055-0058, which corresponds to the same formula claimed of AMX3 when rearranged for the ratio of α:β:γ of 3:1:1, i.e. YMX3, and Y is an alkylamine, M is lead and antimony, and X is a halogen; paragraphs 0055-0058), 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied to claim 8 above, and further in view of International Molybdenum Association (article Metallurgy of Mo in stainless steel; hereinafter “International Molybdenum Association”).
Regarding claims 9-10, Hayakawa teaches the solar cell according to claim 8, the limitations of which are set forth above. However, Hayakawa is silent to the metal having a lower ionization tendency than titanium includes one or more metals selected from the group consisting of molybdenum, cobalt, and nickel, and specifically molybdenum as recited in instant claim 10.
International Molybdenum Association teaches stainless steel foils (title). International Molybdenum Association teaches the addition of molybdenum into stainless steels increases the corrosion resistance of the stainless steel (page 1, paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayakawa and include molybdenum in the stainless steel (SUS) metal foil forming the cathode of Hayakawa in order to increase the corrosion resistance of the metal foil, as taught above by International Molybdenum Association.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gershon as applied to claim 8 above, and further in view of Kim et al. (WIPO Publication Number WO 2016/013878; citations from US PG Publication 2017/0200562 A1, corresponding to 371 National Stage Entry; hereinafter “Kim”).
Regarding claims 9-10, Gershon teaches the solar cell according to claim 8, the limitations of which are set forth above. However, Gershon is silent to the metal having a lower ionization tendency than titanium includes one or more metals selected from the group 
Kim teaches perovskite based solar cells (abstract and paragraph 0010). Kim teaches the cathode of the solar cell can be made of materials such as silver, aluminum, molybdenum, or nickel, among others (paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gershon and form the cathode from the known solar cell cathode materials such as molybdenum or nickel because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). The modification would necessarily result in the materials for the cathode being those recited in instant claims 9-10.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi as applied to claim 8 above, and further in view of Kim.
Regarding claims 9-10, Horiuchi teaches the solar cell according to claim 8, the limitations of which are set forth above. However, Horiuchi is silent to the metal having a lower ionization tendency than titanium includes one or more metals selected from the group consisting of molybdenum, cobalt, and nickel, and specifically molybdenum as recited in instant claim 10. The examiner notes that Horiuchi teaches the cathode material includes known electrode materials, such as silver, gold, aluminum, platinum, chromium, and others (paragraph 0032).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiuchi and form the cathode from the known solar cell cathode materials such as molybdenum or nickel because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). The modification would necessarily result in the materials for the cathode being those recited in instant claims 9-10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi as applied to claim 8.
Regarding claim 11, Horiuchi teaches the device of claim 8, the limitations of which are set forth above. However, Horiuchi is silent to a conductive layer below the cathode. The Examiner notes that Horiuchi teaches a substrate (1) formed of a transparent material below the cathode (paragraph 0031). Furthermore, Horiuchi teaches the first electrode could be a laminated electrode comprising multiple materials (paragraph 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cathode (electron collecting electrode 2) of Horiuchi from a multilayer laminated structure, as explicitly contemplated and suggested by Horiuchi, using any of the conductive materials taught by Horiuchi. The combination of having the claimed material of the cathode recited in instant claim 8 as well as an additional conductive layer below the cathode .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi as applied to claim 8 above, and further in view of Park et al. (US PG Publication 2015/0122325 A1;  hereinafter “Park”).
Regarding claim 11, Horiuchi teaches the device of claim 8, the limitations of which are set forth above. However, Horiuchi is silent to a conductive layer below the cathode. The Examiner notes that Horiuchi teaches a substrate (1) formed of a transparent material below the cathode (paragraph 0031).
Park teaches transparent substrates used in solar cells (abstract and paragraphs 0014 and 0060). Park teaches the transparent conductive substrate can include a glass or plastic substrate with a conductive coating of a transparent conductor, such as indium tin oxide, fluorine tin oxide, and others, and results in excellent transparency and heat resistance to the device (paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiuchi and form the transparent substrate into a transparent conductive substrate with glass or plastic and a conductive layer thereon in order to form a solar cell substrate with high transparency and heat resistance as taught above by Park.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The article entitled Organometal Halide Perovskites as Visible-Light Sensitizers for Photovoltaic Cells teaches a perovskite with a platinum cathode (page 650, paragraph 3), which has a lower ionization tendency than titanium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726